DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-14) in the reply filed on 9/22/2021 is acknowledged.  Claims 1-14 are currently examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060181428 A1 (Blaker), in view of 5614891 A (Zeinstra).
Regarding Claims 1 and 8, Blaker teaches:
A trainable transceiver for transmitting signals to a remote device, the trainable transceiver comprising: a programmable oscillator for generating a signal having a selected reference frequency; an RF transceiver configured to receive an RF signal a system consists of a remote transmitter 60 and a trainable transceiver 50 coupled to a control circuit 52; the frequency and control code of received signal is detected by a wideband receiver and/or in a RF detector 400 in Fig. 4 and [0033]-[0035]; the RF detector consists of a digital controlled VCO (i.e. programmable oscillator for reference frequency); Figs. 5-6 and [0036]-[0040], methods of identifying received data characteristics and using the characteristics to determined RF carrier frequency (i.e. received RF signal frequency through a look up) as in steps 502-516 and 602-614 in learning mode; consequently, transceiver transmits control signal back to the remote using determined frequency in the operating mode).
Blaker does not illustrate a VCO structure. However, Zeinstra teaches (Zeinstra: Figs. 4-5, a VCO is controlled by the control input voltage of circuit 64 that is controlled though microcontroller 57; the reference frequency is generated through a dividers 62 and 66).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blaker with a VCO structure as further taught by Zeinstra. The advantage of doing so is to provide a mechanism for vehicle based garage door opener to prevent theft (Zeinstra: Background).
Regarding Claims 2 and 9, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 1, wherein during the training mode, the controller is configured to select frequency control data representing a frequency for a reference signal to be compared by the RF transceiver to the received RF signal and to select the selected reference frequency of the signal generated by the programmable oscillator as a function of the frequency control data (Blaker: Figs. 5-6; Zeinstra: Figs. 6-8).
Regarding Claims 5 and 12, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 2, wherein the RF transceiver comprises: a voltage controlled oscillator for generating the reference signal to be compared by the RF transceiver to the received RF signal; a phase-locked loop circuit for receiving: the frequency control data from the controller, the signal generated by the programmable oscillator, and the reference signal output from the voltage controlled oscillator, the phase-locked loop circuit generating an output voltage to control the frequency of the reference signal output by the voltage controlled oscillator; a mixer for receiving the RF 
Regarding Claims 6 and 13, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 2, wherein, the controller selects a selected reference frequency of 40 MHz for the signal generated by the programmable oscillator when a frequency for the reference signal to be compared by the RF transceiver to the received RF signal is at or near a multiple of 30 MHz, and the controller selects a selected reference frequency of 30 MHz for the signal generated by the programmable oscillator for all other frequencies for the reference signal to be compared by the RF transceiver to the received RF signal (Balker: Figs/ 1-2; Zeinstra: Figs. 4-5, where particular reference frequency selections are design requirements and application fields) .
Regarding Claims 7 and 14, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 1, wherein the controller is configured to store a look-up table that correlates selected reference frequencies for the signal generated .
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060181428 A1 (Blaker), in view of 5614891 A (Zeinstra) and in further view of US 20200399120 A1 (Sone).
Regarding Claims 3 and 10, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified does not teach explicitly on MEMS oscillator. However, Sone teaches:
The trainable transceiver of claim 1, wherein the programmable oscillator is a Micro- Electrical-Mechanical Systems programmable oscillator for generating different reference frequencies (Sone: Figs. 3A-B and [0058]-[0064]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blaker as modified with the programmable oscillator is a Micro- Electrical-Mechanical Systems programmable oscillator for generating different reference frequencies as further taught by Sone. The advantage of doing so is to provide a oscillator with improved thermal expansion and mechanical characteristics (Sone: Background).
Allowable Subject Matter
The Claims 4 and 11 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



9. The trainable transceiver of claim 8, wherein during the operating mode, the controller is configured to select frequency control data representing a frequency for an RF signal to be transmitted by the RF transceiver and to select the selected reference frequency of the signal generated by the programmable oscillator as a function of the frequency control data.



11. The trainable transceiver of claim 8, wherein, during the training mode, when the controller identifies a frequency as being a possible frequency match to that of the RF signal to be learned as a result of a detection of an incoming signal output from the RF transceiver to the controller, the controller then changes the selected frequency of the signal generated by the programmable oscillator while the trainable transceiver generates a reference signal at the same frequency as before, if the controller no longer detects the incoming signal, the controller determines that the possible frequency match was falsely generated based on a harmonic, and if the incoming signal is still detected, the controller confirms a frequency match.

12. The trainable transceiver of claim 8, wherein the RF transceiver comprises: a voltage controlled oscillator for generating the reference signal to be compared by the RF transceiver to the received RF signal; a phase-locked loop circuit for receiving: the frequency control data from the controller, the signal generated by the programmable oscillator, and the reference signal output from the voltage controlled oscillator, the phase-locked loop circuit generating an output voltage to control the frequency of the reference signal output by the voltage controlled oscillator; a mixer for receiving the RF signal to be learned and the reference signal output from the voltage controlled oscillator and for generating an output signal; and a bandpass filter for receiving the 

13. The trainable transceiver of claim 8, wherein, the controller selects a selected reference frequency of 40 MHz for the signal generated by the programmable oscillator when a frequency for the reference signal to be compared by the RF transceiver to the received RF signal is at or near a multiple of 30 MHz, and the controller selects a selected reference frequency of 30 MHz for the signal generated by the programmable oscillator for all other frequencies for the reference signal to be compared by the RF transceiver to the received RF signal.

14. The trainable transceiver of claim 8, wherein the controller is configured to store a look-up table that correlates selected reference frequencies for the signal generated by the programmable oscillator with the frequency control data.

Regarding Claim 17, all limitations are taught by Claim 8. Therefore, Claim 17 is rejected for the same reasons as Claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649